Opinion by
Judge O’Rear
on rehearing:
In a petition for rehearing, another ground has been presented by appellee, upon which it is urged that the act discussed in the original opinion is void, a~i being violative to the Constitution. Section 147 is relied on. That section reads: “The General Assembly shall provide by law for the registration of all persons entitled to vote in cities and towns having a population of five thousand or more; and may provide by general law for the registration of other voters in the State.” It is argued that the section divides all voters of the State into two classes, viz., those residing in cities and towns having a population of 5,000 or more into one, and all other voters into the other; that, as to the former, the Legislature was compelled to provide a system of registration, but, as to the latter, it was permitted to do so or not, but that if it did, then all must be required to be registered, or none could be. Before the present Constitution, registration in this State was not required at all by any general law. That instrument made it compulsory that all voters residing in cities and towns of 5,000 population, or greater, should be registered. Beyond that, the Legislature was left a free hand, except that it was compelled to provide for any additional registration by general laws only. It was not required that, if other registration was deemed expedient by the Legislature, all other voters should be registered. “Registration of other voters in the State” was allowed, but it was left to the General Assembly to classify them by general laws. It.is in no sense class or special *695legislation to classify voters resident in cities or towns separately from those resident in the country.
Petition overruled.